Citation Nr: 1023791	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-15 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder with depressed mood.

2.  Entitlement to total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1998 to January 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, denied a higher 
rating for an adjustment disorder with depressed mood, and 
for a TDIU.  The Veteran testified before the undersigned at 
a travel Board hearing in February 2010; a transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

With regard to the Veteran's increased rating claim, he has 
stated that his current psychiatric symptoms are worse than 
when he was last examined by VA, in May 2007.  In particular, 
the Veteran stated that he did not report all his symptoms to 
the VA examiner in 2007; and since that time he had stopped 
taking his medication.  See February 2010 hearing testimony.  
VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Reexamination will be requested whenever VA 
determines that there is a need to verify the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if the evidence indicates that 
there has been a material change in a disability, or if the 
current rating may be incorrect.  Id.  Therefore, in this 
case, remand is warranted in order to provide the veteran 
with a new VA compensation and pension examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  In this regard, the 
Board notes that the May 2007 VA examination (conducted in 
conjunction with the Veteran's claim for service connection) 
is inadequate to rate the Veteran's adjustment disorder with 
depressed mood as it did not address all the pertinent rating 
criteria (for example, whether the Veteran's symptoms 
included panic attacks more than once a week; and impairment 
of short- and long-term memory).  The Court has stated that 
an examination must provide sufficient information to rate 
the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Consequently, an examination to obtain this, and all 
relevant, information is necessary.

Regarding the Veteran's claim for TDIU, the Board notes that 
further development and adjudication of the Veteran's claim 
for increase may provide evidence in support of his claim for 
TDIU.  The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination 
on that issue.  See Henderson v. West, 12 Vet. App. 11 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), 
for the proposition that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the 
claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for his 
adjustment disorder with depressed mood.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
psychiatric examination to evaluate the 
current nature of his adjustment disorder 
with depressed mood.  All indicated tests 
and studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Worksheet for Mental 
Disorders Examination.  

The examiner should also comment on the 
effect of the service-connected PTSD on 
the Veteran's ability to engage in 
substantially gainful employment; that 
is, the impact of the Veteran's service-
connected psychiatric disability on his 
ability to work, to include whether it 
renders him unemployable.  The examiner 
should set forth all examination findings 
along with the rationale for any 
conclusions reached.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  Then, the AMC/RO is to re-adjudicate 
the remaining claims.  If any remains 
denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



